Case 9:19-cv-81155-RAR Document 169 Entered on FLSD Docket 10/07/2019 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-CIV-81155-RAR

  WAQ ACQUISITION,

         Plaintiff,
  v.

  WEBPOWER, INC. d/b/a
  WP ASSOCIATES,

        Defendant.
  ______________________________/

                        ORDER ADMINISTRATIVELY CLOSING CASE

         THIS CAUSE is before the Court upon the Joint Motion to Stay Proceedings Pending

  Settlement [ECF No. 168] (“Joint Motion”) filed on October 4, 2019, indicating the parties have

  reached an agreement resolving this matter. The Court having carefully reviewed the file, and

  being otherwise fully advised, it is hereby

         ORDERED AND ADJUDGED as follows:

         1.      The Joint Motion [ECF No. 168] is GRANTED.

         2.      The above-styled action is administratively CLOSED without prejudice to the

  parties to file a stipulation for dismissal within thirty (30) days of the date of this Order.

         3.      If the parties fail to complete the expected settlement, either party may request the

  Court to reopen the case.

         4.      The Clerk shall CLOSE this case for administrative purposes only. Any pending

  motions are DENIED AS MOOT.

         DONE AND ORDERED in Fort Lauderdale, Florida this 7th day of October, 2019.


                                                            _________________________________
                                                            RODOLFO RUIZ
                                                            UNITED STATES DISTRICT JUDGE
